Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10, 11, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (US 20160240037).
In re claims 1, and 10, Robbins discloses
A server processing circuit and a server memory coupled to the server processor circuit, the server memory comprising machine readable instructions that when executed by the server processor circuit causes the server processor circuit to (paragraph 29 “all network based lottery gaming transactions conducted by the lottery server 120”, shown in figure 1A at #120 with 
Receive lottery entry messages for lottery tickets from lottery terminals, (paragraphs 8 and 9, “issuing a lottery ticket including a unique activation code in response to receiving a wager amount”) each lottery ticket comprising a plurality of game elements for a primary lottery game and a unique identifier for a secondary lottery game, Wherein lottery entry message comprises a primary game entry for the primary lottery game, (paragraphs 8, 9, 47, figure 2A, “the plurality of game elements for a primary lottery game” as per #203, 204.)  Wherein a primary game result for the primary lottery game is based on the primary game entry and plurality of game elements independently of the unique identifier for the secondary lottery game (figure 2A,  the “plurality of game elements for a primary lottery game” are shown at #203, 204.”  The “unique identifier for the secondary lotto game” is shown at #208, this is further described at figure 2B)
In response to receipt of each primary game entry, credit a first portion of the wager associated with the primary game entry to a secondary prize pool for the secondary lottery game (paragraph 98 “a portion of a prize pool for lottery tickets is dedicated for second chance prizes”.  The prize pool is funded by the wager, thus a portion of the prize pool is a portion of the wager)
In response to receipt of each primary game entry Determine when a triggering condition has been satisfied by content of a particular primary game entry associated with a particular one of the lottery entry messages for one of the lottery tickets (figure 2A #205, 206, 207, figure 2B “3)” and “4)” steps.  The triggering condition is a win of game #2 as shown in figure 2A.  As shown in figure 3, “conduct game by updating account parameters for one or more players” #370 is in response to “consumer obtains ticket and reveals indicia data thereon” #310)
In response to determining that the triggering condition has been satisfied for a particular one of the lottery entry messages, generate, independently of the plurality of game elements for the primary lottery game, a secondary lottery game result for the secondary lottery game based on the unique identifier of the lottery ticket associated with the particular one of the lottery entry messages and (figure 3 #370, 380, 390, paragraphs 62-65.  A secondary lottery game with a secondary lottery game result is created on a website thru entry of the ticket validation code)
In response to generating the secondary lottery game result indicating a secondary lottery game win, selectively transmit an award message comprising an instruction to award a portion of the secondary prize pool to a holder of the lottery ticket associated with the particular one of the lottery entry messages (figure 4D, “winner! 3000 credits collected”)
In re claim 19, Robbins discloses
A lottery terminal comprising an input device, an electronically controlled dispenser apparatus, a processor circuit, and a memory coupled to the processor circuit, the memory comprising machine readable instructions that when executed by the processor circuit cause the processor to (paragraph 26, figure 1A #102, processor and memory are inherently included within the #102 devices described.  The display and input are shown on a variety of different #102 devices, as well as paragraph 74 describing figure 4A as a view of the display from the user device, as well as describing receiving input from the user).  
Receive, at the input device, an indication of a wager for a lottery ticket, the lottery ticket comprising a plurality of game elements for a primary lottery game and a unique identifier for a secondary lottery game, Wherein lottery entry message comprises a primary game entry for the primary lottery game, (paragraphs 8, 9, 47, figure 2A, “the plurality of game elements for a primary lottery game” as per #203, 204.) wherein a primary game result for the primary lottery game is based on the primary game entry and the plurality of game elements independently of 
In response to the lottery server crediting a portion of the wager to a secondary prize pool for a secondary game based on receipt of the lottery entry message by the lottery server (paragraph 98 “a portion of a prize pool for lottery tickets is dedicated for second chance prizes”.  The prize pool is funded by the wager, thus a portion of the prize pool is a portion of the wager) and determining in response to receipt of the lottery entry message, that a triggering condition has been satisfied for the primary game entry of the lottery entry message (figure 2A #205, 206, 207, figure 2B “3)” and “4)” steps.  The triggering condition is a win of game #2 as shown in figure 2A), receive, from the lottery server, an award message comprising an instruction to award a portion of the secondary prize to a holder of the lottery ticket (figure 3 #370, 380, 390, paragraphs 62-65.  A secondary lottery game with a secondary lottery game result is created on a website thru entry of the ticket validation code.  It is noted by examiner that which particular secondary game occurs is based upon the triggering condition, as the “attribute” for the character in the online game is increased and gives an increased chance to win based on triggers within game two.  Further in the alternative, the award may simply be awarding the secondary game based on a triggering condition of the primary game, see paragraph 44 “of course, playing (entry into, or effected entry account attribute increases) of the networked-based lottery game themselves could be offered as a prize of the instant portion 201 (in addition or distinct from the second game).”)  wherein the award message is transmitted by the lottery server in response to the lottery server generating, independently of the plurality of game elements for the primary lottery game, a secondary game result for the secondary lottery game based on the unique 
In response to receiving the award message, dispense, via the electronically controlled dispenser apparatus, a physical item redeemable for a monetary value based on the portion of the secondary prize pool (paragraph 45 “alternatively, the network interface could allow the consumer to print a ticket coupon, receipt or voucher on a local printer”)
In re claims 2 and 11, Robbins discloses the award message is directed to a device identifier obtained from the particular one of the lottery entry messages for a particular one of the lottery terminals, and wherein the instructions to award the portion of the secondary prize pool further comprises an instruction to the particular one of the lottery terminals to dispense, via electronically controlled dispenser apparatus, a physical item redeemable for a monetary value based on the portion of the secondary prize pool (paragraph 45 “alternatively, the network interface could allow the consumer to print a ticket coupon, receipt or voucher on a local printer”)
In re claims 6 and 15, Robbin discloses a plurality of lottery tickets in communication with the server processor circuit, comprising an input device, a display, a device processor circuit, a device memory coupled to the device processor circuit (paragraph 26, figure 1A #102, processor and memory are inherently included within the #102 devices described.  The display and input are shown on a variety of different #102 devices, as well as paragraph 74 describing figure 4A as a view of the display from the user device, as well as describing receiving input from the user).  Receive, at the input device, a user input corresponding to a lottery entry request.  In response to receiving the lottery entry request, transmit one of the lottery entry messages to the server processor circuit.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-9, 12-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Parham (US 2006160612).
In re claims 3, 12, and 20 Robbins discloses the claimed invention except the instruction to award the portion of the secondary prize pool comprises an instruction to award the entire secondary prize pool to the holder of the particular one of the lottery tickets associated with the particular one of the lottery entry messages, however Parham discloses awarding the portion of the secondary prize pool comprises an instruction to award the entire secondary prize pool (paragraph 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of 
In re claims 4 and 13, Parnham discloses the triggering condition is determined to be satisfied based on the secondary prize pool being above a predetermined threshold (paragraph 35)
In re claims 5 and 14,  Parnham discloses determine the predetermined threshold based on a result generated by a random number generator (paragraph 35)
In re claims 7 and 16, Parnham discloses for each of the lottery entry messages, prior to crediting the portion of the wager to the secondary prize pool, determine whether a player status identifier contained in the lottery entry message is a predetermined player status, wherein crediting the portion of the wager to the secondary prize pool is performed responsive to determining that the player status identifier is the predetermined player status (paragraphs 85-87 discloses that a user has an option as to whether to play only the primary game, or play the prize game and win a random award)
In re claims 8, 9, 17, and 18 Parnham discloses determining that the triggering condition has been satisfied based on determining that the player status identifier is the predetermined player status, and based on determining that the secondary prize pool is above a predetermined threshold (paragraph 35 discloses the predetermined threshold, paragraphs 85-87 discloses that entry into the progressive game is optional, and the triggering condition being satisfied is necessary to win the award)
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Robbins does not disclose “in response to receipt of each primary game entry, determine when a triggering condition has been satisfied by content of a particular primary game entry”, arguing that “the entry of the validation code causes the generation of the secondary game one of the many causes, however in order for a user to receive a validation code, they must receive a primary game entry, as the validation code is found on the primary entry.  See figure 3 which shows #370 “conduct game by updating account parameters for one or more players” is in response to all of the previous steps, which include #330 “consumer enters validation code” as well as #310 “consumer obtains ticket and reveals indicia data thereon”  As such, one of the many causes of the determination of the triggering condition is receipt of the primary game entry.  “Determine when a triggering condition has been satisfied” is in response to ALL events which precede it and which necessarily occur in order for the determination to occur.
Applicant further argues that the newly added amendments overcome the art of record, as applicant has included further “in response to” language.  Applicant argues that “ appears to believe that “in response to” would mean that these steps occur immediately after one another with no intermediary steps, this is not the broadest reasonable interpretation of this terminology.  Examiner has taken this terminology to mean that “in response to A, perform B” means that B occurs after step A.  The prior art clearly shows the order of operations and includes each and every step in the correct order, as such the prior art of Robbins continues to read on the invention as claimed.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715